Reasons for Allowance
2.	Claims 1-2 and 4-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “a plurality of second supply voltage lines transferring the first voltage to the pixel circuit during a first period and transferring a second voltage to the pixel circuit during a second period”. 
The closest prior art Kim et al. (US 2013/0321376 A1), Fig. 2, teaches a switch (M5) directly connected to first supply voltage line (ELVDD) and a second supply voltage line (Vint) of the plurality of second supply voltage lines.
However, Kim do not teach “a plurality of second supply voltage lines transferring the first voltage to the pixel circuit during a first period and transferring a second voltage to the pixel circuit during a second period, wherein the switch is in an on state during at least part of the first period and in an off state during at least part of the second period, and wherein the first voltage is a low-level supply voltage provided to the organic light-emitting diode, and the second voltage is an initializing voltage provided to the driving transistor” as claimed.
Kim (US 2015/0109278 A1; hereinafter Kim’278), Fig. 3,is cited to teach wherein the switch is in an on state during at least part of the first period (Vinitial, t1) and in an off state during at least part of the second period (VDD, t2), but does not teach “a plurality of second supply voltage lines transferring the first voltage to the pixel circuit during a first period and transferring a second voltage to the pixel circuit during a 

Claims 2 and 4-12 depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691